Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-2, 5-8, 11-17, 19-20 and 22-26 are presented for examination and claims 3-4, 9-10, 18, 21 are cancelled. 
Response to Amendment
2.	The claim objection has been withdrawn since applicant amend the claim renumbering by cancelled the claims.
The rejection under 112, regarding claims 11, 14, 17 and 19, has been withdrawn since applicant canceled the term “logic” and overcome the rejection.
The rejection under 102 has been withdrawn in light of the amendments made and replace with 103 rejection.
The previous rejection under 103, has been modified in light of amendments of independent claims.  
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 11 and 19 have been considered but are moot because the argument apply to a newly amended limitation.
	The amended was added in response to the Non-Final rejection, as the result the previous rejection has been withdrawn and a new rejection has been made in its place, please see the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claims 1-2, 5-6, 11-14, 17, 19 and 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated over Toepke et al. (US 9,805,528 B1) in view of Junk et al. (US 2010/0145476). 
Regarding claims 1, 11 and 19, Toepke discloses operating a fieldbus controller 11 having a plurality of I/O modules 26, 28, the fieldbus controller 11 being coupled to a controlled device(portable device), 15-22 via the plurality of I/O modules 26, 28 (col. 4, lines 59-67; Fig. 1A); processor 88 and memory 52, providing a user interface 112 for wirelessly operating the fieldbus controller 11 (col. 5, lines 21 -25), wherein providing the user interface 112 includes:  providing a configuration interface 112 for configuring an operating mode of the plurality of I/O modules 26, 28 (col. 5, lines 21 -25 and col. 11, lines 39-46; fig. 1C); providing a monitor interface 112 for reading status information from the plurality of I/O modules 26, 28 (col. 5, lines 21-25 and col. 12, lines 13-16); and providing a control interface for controlling a state of the plurality of I/O modules 26, 28, the state of the plurality of I/O modules 26, 28 affecting a state of the controlled device 15-22 (col. 5, lines 21-25 and col. 7, lines 42-52)., a user interface to the portable hand-held electronic device for an active time period a wireless communication connection between a portable hand-held electronic device and the fieldbus controller, and using the wireless interface to provide the user interface on an electronic device (Fig. 1C, communicating wireless or wire with a particular controller 11, field device 15-22, 40-50, or other plant asset. In this manner, the UI device 112 may be integrated with the particular controller 11, field device 15-22, 40-50, or other plant asset which connects to the UI device 112).

Junk discloses configured to provide Bluetooth connectivity (wireless communication unit, Bluetooth 60) between the fieldbus controller (controller 12) and a portable hand-held electronic device (field device 25) for an active time period (Fig. 1, Abstract, [0029]-[0032]).
Toepke and Junk are analogous art because they are from the same field of endeavor. They all relate to fieldbus communication.
The wireless communication using a Bluetooth interface concept of Junk in combination to the user interface of filed device of Toepke is commensurate to the limitations of wireless communication using a Bluetooth interface to the field device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned fieldbus/field device interface communication using Bluetooth interface Junk to incorporate the display system concept as taught by Toepke in order to the user interface 300 allows the user to establish and/or tear down a wireless connection between the portable communicator 70 and a field device 25. For example, the user may generally connect to a field devices 25, e.g., by selecting “CONNECT” 310 on the user interface 300. In some embodiments, the user interface 300 may allow the user to connect to a particular field device 25 (e.g., out of a list of multiple field devices 25 coupled to a given wireless commination unit 60 as state by Junk Par. [0034] and Toepke abstract.

Regarding claim 2, Toepke discloses providing the user interface comprises accessing, via an electronic device, a webpage hosted by the fieldbus controller (column 6, lines 37-57, a user of the UI device 112 may interact with the process control system via a browser at the UI device 112. The browser enables the user to access data and resources at another node or server (such as the server 150) via the backbone 105. For example, the browser may receive UI data, such as display data, permissions data, or 
Regarding claims 5 and 12-13, Toepke discloses the controlled device includes at least one of an actuator or a feedback device, and coupling an I/O module of the plurality of I/O modules (I/O card26, 28) to at least one 3of the actuator or the feedback device (Fig. 1A, elements 15—22, field devices communicatively connected with I/O card 26 and 28). 
Regarding claims 6, 14 and 22, Toepke discloses providing the configuration interface includes configuring the plurality of I/O modules to at least one of restore factory defaults of the plurality of I/O modules, edit configuration parameters for the plurality of I/O modules, or update I/O module identification numbers (column 7, lines 13-30, Fig. 1A-Fig, 1C, a user interact with the UI device 112 and  configure to modify or change a parameter associated with I/O card 26 and 28 and a control routine stored in the controller 11). 
Regarding claim 17, Toepke discloses the second logic for reading status information from the plurality of 1/O modules includes at least one of a logic for reading warnings from the fieldbus controller, a logic for reading events from the fieldbus controller, a logic for reading diagnostic data from the fieldbus controller, a logic for reading real-time status of the 1/O modules, a logic for reading a visual layout of the 1/O modules, or a logic for reading device information ([column 2, lines 44-62,  alarming displays that receive alarms generated by controllers or devices within the process plant, control displays indicating the operating state of the controllers and other devices within the process plant, maintenance displays indicating the operating state of the devices within the process plant, etc).  
Regarding claim 20, Toepke discloses logic configured to download via the wireless communication interface an application from the fieldbus controller onto an electronic device, wherein the application is configured to provide the user interface on a display of the electronic device (column 2, lines 4-35, column configuration application, which resides in one or more operator workstations or 
Regarding claim 25, Junk discloses the wireless communication interface is configured to provide the Bluetooth connectivity upon activation of a Bluetooth connection remotely over a wireless network ([0029], wireless communication units 60 may be equipped with a wireless communication protocols, such as Bluetooth. As a result, wireless communication units 60 can allow field devices 25 to communicate wirelessly with portable communicators 70 (e.g., smartphones, PDAs, pocket PCs, and so on) that have Bluetooth capabilities).
  
Regarding claim 26, Junk discloses a Bluetooth hardware button, wherein the wireless communication interface is configured to provide the Bluetooth connectivity upon activation of the Bluetooth hardware button (element 90a) on the fieldbus controller (Fig. 2A-2B, [0029]-[0032], wireless communication units 60 may be coupled directly to particular components, or subcomponents, of field devices. For example, a wireless communication unit 60 may be coupled to a microprocessor of the positioner included in a digital valve controller (DVC). In such alternative configuration (not shown), a protocol interface such as the Bluetooth-HART interface discussed above in reference to FIGS. 2A-2B may not be required, .

4.2	Claim 7-8, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 over Toepke et al. (US 9,805,528) in view of Junk et al. (US 2010/0145476) further in view of De Carolis (US 2010/0251159).
Regarding claims 7-8, 15-16 and 23-24, Toepke and Junk disclose the limitation of claim 1, 6, 11, 13 , 19 and 22, furthermore, Toepke discloses the configuring the plurality of I/O modules (I/O cards 26 and 28). But Toepke and Junk fail to disclose defining a type of each of the plurality of I/O modules selecting be at least one of a PNP module or an NPN module. However, De Carolis discloses ([0057], The 
Toepke, Junk and De Carolis are analogous art because they are from the same field of endeavor. They all relate to fieldbus/field device communication.
The teaching of Toepke and Junk as state above in combination to the display and adjust individual module self-test as state Par. [0057] of De Carolis is commensurate to the limitations of configuring the plurality of I/O modules. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned fieldbus/field device communication using Bluetooth interface Toepke and Junk to incorporate the display and adjust system concept as taught by De Carolis in order to display preferably has operable buttons for scrolling through menus and different indicia relating to different parameters of the I/O module.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
5.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119